Exhibit 10.1


COMMERCIAL LEASE AGREEMENT
 


This Lease Agreement (this “Lease”) is entered by and between U. S. Growers Cold
Storage Inc (“Landlord”) and Overhill Farms, Inc. (“Tenant”) on November 15,
2008.  Landlord and Tenant may collectively be referred to as the “Parties.”
The Parties agree as follows:


 
1.
PREMISES.



 
A.
Premises.  Landlord hereby leases the property commonly described as:  3055 E.
44th St., 3021 E. 44th St.,  3009 E. 44th St. and 3001 E. 44th St.  Vernon, CA
90058 designated as Warehouse and processing areas; together with all existing
structures, fixtures, equipment and parking areas to Tenant.  The total square
footage of the Premises is 123,284.



 
B.
Tenant shall be responsible for all utilities and services including, but not
limited to:  Electricity, Water, Gas, Sewer, Fire, Etc.  For those utilities or
services that Landlord is responsible for but are not individually metered,
Tenant shall pay the amount due, and invoice Landlord for Landlord’s pro rata
share of the charges.  Landlord shall pay such charges within ten (10) days of
receiving invoice.



 
C.
This lease does not encompass areas located at 3009 and 3001 which are
considered office space and are currently occupied by tenants.



 
2.
LEASE TERM.  The term of the lease will be sixty (60) months.  The lease will
start on January 1, 2009 and will end on December 31, 2014 (the “Initial Lease
Term”).  The Rent for the Initial Lease Term shall be as set forth in Section 3
below.  Provided that the Lease is not in default, Tenant may extend the Lease
for an additional term of Five Years (60 months) (the “Renewal Term”,
collectively with the Initial Lease Term, the “Lease Term”).  If Tenant chooses
to exercise its option for the Renewal Term, Tenant must notify Landlord in
writing ninety (90) days prior to the expiration of the Initial Lease Term.  The
Rent for the Renewal Term shall be as set forth in Section 3 below, and
otherwise upon the same terms, conditions and obligations as set forth in the
Lease.  This lease supercedes all other lease agreements between the Parties.



 
3.
PAYMENTS.



A.      Rent Amount.  Tenant agrees to pay to Landlord as rent for the Premises
the following amount (the “Rent”):  $101,093.


B.      Payment.  The rental payment as described above shall be due in advance
on the first day of each month at:  3141 E. 44th St. Vernon CA 90058 or at any
other address designated by Landlord.  If the Initial Lease Term does not start
on the first day of the month or end on the last day of a month, the Rent for
the relevant month will be prorated accordingly.


C.      Rental Increase:  The rent shall be increased annually based upon the
percentage change in the consumer price index (U.S. Department of Labor for
Urban Wage earners and Clerical Workers, Los Angeles, California: 1967=100) for
the month of December.  Each year that the lease is in place this amount will be
calculated and the rent shall be increased accordingly.  At no time shall the
rent be lowered below the previous year’s amount.

 
 

--------------------------------------------------------------------------------

 
 
Commercial Lease

 
D.      Late Charges & Insufficient Funds.  If any amounts due under this Lease
are more than five (5) days late, Tenant agrees to pay a late fee of
$500/day.  Tenant agrees to pay the charge of $100 for each check provided by
Tenant to Landlord that is returned to Landlord for lack of sufficient funds.


E.      Taxes:  Tenant agrees to pay or cause to be paid, when due all taxes
levied upon its personal property of any and every nature, located in, on, or
about the Premises.  In the event any such property is included in any
assessment levied against Landlord, whether for real or personal property taxes,
Tenant agrees to pay or cause to be paid to Landlord the amount of such taxes
attributable to Tenant’s property within five (5) business days after Landlord
furnishes a written payment, which demand shall set forth the method used by
Landlord in allocating such taxes.  Tenant shall in addition to all other sums
agreed to be paid within five (5) days after receipt of Landlord’s written
demand therefore, the amount of all real property and personal property taxes
assessed (on a pro rata basis) against the premises in excess of those so
assessed for the tax year running from July 1, 2008 through June 30, 2009.
Tenant agrees to pay all Real Property Taxes and assessments for the
Premises.  Real Property Taxes and Assessments means any general real property
tax, improvement tax, assessment, special assessment, reassessment,
transportation management fee or charge, commercial rental tax, in lieu tax,
levy, charge, penalty or similar imposition imposed by any authority having
direct or indirect power to tax or authority to assess the Premises.  Landlord
will pay property taxes on or before due date.  Tenant to reimburse Landlord
within five (5) days of receiving property tax bill from Landlord.
In the event (as will be the case for the first year for the existing warehouse
space and subsequent years for existing office areas) that Tenant has not
occupied 100% of premises during tax period, the unoccupied space shall be
calculated and deducted from that amount which is billed to Tenant.


 
4.
SECURITY DEPOSIT.



A.      Lessor is not requiring a security deposit.


 
5.
USE.



A.      Permitted Use.  Tenant shall occupy and use the Premises
for:  warehousing of their own goods and their customers’ and raw materials as
well as processing operations, consistent with Tenant’s lawful business
operations.  If there is any change to the use of the Premises, Tenant must
first obtain Landlord’s written consent, which shall not be unreasonably
withheld.


B.      Prohibited Use.  Notwithstanding anything to the contrary, Tenant is not
to use the Premises for any illegal purposes, nor will Tenant use the Premises
for the storing, manufacture, selling or distribution of any dangerous, noxious
or hazardous substance.  Furthermore, Tenant shall not use the Premises for any
purpose that would cause Landlord’s insurance cost to increase at any time
during the Lease Term.
Tenant will not use Premises for public storage.


C.      Noise.  Tenant shall not cause or allow any unreasonably loud noise or
activity in the  Premises that might disturb the rights, comforts and
conveniences of other tenants or neighbors.


D.      Signage.  Tenant is permitted to install and display signage identifying
the Tenant and Tenant’s business activities.  Such signage shall be placed:  Per
the requirements of the City of Vernon.  Additional signage may only be
displayed with Landlord’s prior written consent.
 
E.       Building Rules & Regulations.  Landlord may adopt reasonable building
rules, which will become part of this Lease.
 
2

--------------------------------------------------------------------------------


 
Commercial Lease
 
 
 
6.
ALTERATION, DAMAGE & REPAIR.



A.      Alterations and Improvements.  Tenant agrees not to make any
improvements or alterations to the Premises without the prior written consent of
Landlord.  If any alterations, improvements or changes are made to or built on
or around the Premises, with the exception of fixtures and personal property
that can be removed without damage or repair of damage to the Premises, they
shall become the property of Landlord and shall remain at the expiration of the
Lease, unless otherwise agreed in writing.


B.      Damage to the Premises.  If the Premises or any part of the Premises are
damaged or destroyed by fire or other casualty not due to Tenant’s negligence,
the Rent will be abated during the time that the Premises are rendered unfit for
occupancy.  If the Premises are rendered partially unfit because of damage or
destruction not due to Tenant’s Negligence, the Rent will be abated in
proportion to the percentage of the Premises that are and remain unfit for
occupancy.  If Landlord decides not to repair or rebuild the Premises, then this
Lease shall terminate and the Rent shall be prorated up to the time of the
damage.  Any unearned rent paid in advance shall be refunded to Tenant.


C.      Condition of Premises.  Tenant or Tenant’s agent has inspected the
Premises, the fixtures, the grounds, building and improvements and acknowledges
that the Premises are in good and acceptable condition and are fit for
occupancy.  If in Tenant’s opinion, the condition of the Premises has changed at
any time during the Lease Term, Tenant shall promptly provide reasonable notice
to Landlord.


D.      Maintenance and Repair.  Tenant will, at Tenant’s sole expense, keep and
maintain the Premises in good, clean and sanitary condition and repair during
the term of this Lease and any renewal thereof.  Tenant shall be responsible to
make all repairs to the Premises, fixtures, appliances and equipment therein
that may have been damaged by Tenant’s misuse, waste, or neglect, or that of the
Tenant’s agents, associates, employees, or visitors.  Tenant shall promptly
notify Landlord of any damage, defect or destruction of the Premises, or in the
event of the failure of any of the appliances or equipment. Landlord is
delivering Premises to Tenant in “AS-IS” condition with the understanding that
Tenant intends to modify Premises for their own use.
While all systems are believed to be in good working order at beginning of
lease, landlord provides no warranty written or implied for any systems
contained within or upon Premises; including but not limited to all
refrigeration equipment, roof, electrical systems, plumbing, fire protection
etc.


 
7.
SECURITY, INSURANCE & INDEMNIFICATION.



A.      Security.  Tenant understands that Landlord does not provide a security
alarm system or other security for Tenant or the Premises.  In the event any
alarm system is provided, Tenant understands that such alarm system is not
warranted to be complete in all respects or to be sufficient to protect Tenant
or the Premises.  Tenant releases Landlord from any loss, damage, claim or
injury resulting from the failure of any alarm system, security or from the lack
of any alarm system or security.


B.      Insurance.  Landlord and Tenant shall each be responsible for
maintaining appropriate insurance for their respective interests in the Premises
and property located on the Premises.  Tenant understands that Landlord will not
provide any insurance coverage for Tenant’s property.  Landlord will not be
responsible for any loss of Tenant’s property, whether by theft, fire, riots,
strikes, acts of God or otherwise.  Notwithstanding anything to the foregoing,
Tenant shall, at its own expense, maintain a policy of comprehensive general
liability with respect to its activities at the Premises which will afford
protection of not less than $ 2,000,000. combined single limit coverage of
bodily damage, property damage, or combination thereof and $3,000,000 per
occurrence (whether the damage be to person or property).  In addition, Landlord
shall be listed as an additional insured on Tenant’s general liability insurance
policy.

 
3

--------------------------------------------------------------------------------

 
 
Commercial Lease
 

Landlord shall during the lease term at its sole expense maintain in full force
a policy or policies of standard form fire insurance with standard extended
coverage endorsement issued by one or more insurance carriers licensed to do
business in the state in which the premises are located covering the buildings
and improvements on the premises to the extent of not less than their full
replacement value.
Tenant to provide certificate of insurance to Landlord within ten days of lease
commencement.


C.      Indemnification.  To the extent permitted by law, Tenant hereby
indemnifies and holds Landlord and Landlord’s property, including the Premises,
free and harmless from any liability for losses, claims, injury to or death of
any person, including Tenant, or for damage to property arising from Tenant
using and occupying the Premises or from the acts or omissions of any person or
persons, including Tenant, in or about the Premises with Tenant’s express or
implied consent, except where such loss, claim or injury is due to Landlord’s
act or negligence.


 
8.
POSSESSION & INSPECTION.



A.      Possession and Surrender of Premises.  Tenant shall be entitled to
possession of the Premises on the first day of the Lease Term.  At the
expiration of the Lease Term, Tenant shall peaceably surrender the Premises to
Landlord or Landlord’s agent in as good of condition as it was at the
commencement of the Lease, reasonable wear and tear expected.


B.      Quiet Enjoyment.  Tenant shall be entitled to quiet enjoyment of the
Premises, and Landlord will not interfere with that right, as long as Tenant
pays the Rent in a timely manner and performs all other obligations under this
Lease.


C.      Right of Inspections.  Tenant agrees to make the Premises available to
Landlord or Landlord’s agents to inspect, to make repairs or improvements, to
supply agreed services, to show the Premises to prospective buyers or tenants,
or to address an emergency.  Except in an emergency situation, Landlord shall
give Tenant reasonable notice of intent to enter.  For these purposes,
twenty-four (24) hour notice shall be deemed reasonable.  Tenant shall not,
without Landlord’s prior written consent, add, alter or re-key any locks to the
Premises.  At all times Landlord shall be provided with a key or keys capable of
unlocking all such locks and permitting entry.  Tenant further agrees to notify
Landlord in writing if Tenant installs any burglar alarm system, including
instructions on how to disarm it in case of emergency entry.


 
9.
DEFAULTS.



A.      Event of Default.  If Tenant fails to fulfill or obey any of the
covenants of this Lease, Tenant shall be in default of this Lease (“Event of
Default”).  During any Event of Default, subject to any statute, ordinance or
law to the contrary, and upon Landlord serving a written seven (7) days notice
upon Tenant specifying the nature of said default and upon the expiration of
said seven (7) days, if Tenant does not cure a default of which he has been
notified, or if the default cannot be completely cured or remedied in seven
days, Landlord may at Landlord’s option: (i) cure such default and add the cost
of such cure to Tenant’s financial obligations under the Lease; or (ii) declare
Tenant in default and terminate the Lease.


B.      Physical Remedies.  If the notice provided for in Section 9(A) has been
given, and the term shall expire as noted, or if Tenant shall make default in
the payment of Rent, then Landlord may without notice, as permitted by law,
re-enter the Premises either by force or otherwise, dispossess Tenant by summary
proceedings or otherwise, and retake possession of the Premises.  Tenant hereby
waives the service of notice of intention to re-enter or institute legal
proceedings to that end.


C.      Financial Remedies.  In the event of any default, re-entry, expiration
and/or dispossession by summary proceedings or otherwise, (i) the Rent shall
become due thereupon and be paid up to the time of such re-entry, dispossession
or expiration, together with such expenses Landlord may incur for legal
expenses, attorneys’ fees, brokerage, and/or putting the Premises in good order;
(ii) Landlord may re-let the Premises or any part or parts thereof; and/or (iii)
Tenant shall also pay Landlord liquidated

 
4

--------------------------------------------------------------------------------

 
 
Commercial Lease
 

damages for his failure to observe and perform the covenants in this
Lease.  Landlord may, at his sole option, hold Tenant liable for any difference
between the Rent payable under this Lease during the balance of the Lease Term,
and any rent paid by a successive Tenant if the Premises are re-let.  In the
event that after default by Tenant Landlord is unable to re-let the Premises
during any remaining terms of this Lease, Landlord may at his option hold Tenant
liable for the balance of the unpaid Rent under the lease for the remainder of
the Lease Term.  Landlord shall be responsible for mitigating its damages.


10.
ASSIGNMENT & SUBORDINATION.



A.      Assignment by Tenant.  Tenant shall not assign or sublet any interest in
this Lease without prior written consent of the Landlord, which consent shall
not be unreasonably withheld.  Any assignment or sublease without Landlord’s
written prior consent shall, at Landlord’s option, terminate this Lease.


B.      Assignment by Landlord.  Nothing in this Lease shall restrict the
Landlord’s ability to sell, assign, convey or otherwise encumber the Premises,
subject only to the rights of the Tenant under this Lease.


C.      Subordination.  This lease is and shall be subordinate in any and all
respects to all mortgages now or hereafter placed on the Premises, and all
extensions, renewals, or modifications thereof.  The Tenant agrees to promptly
execute any instruments of subordination as may be requested.


11.
MISCELLANEOUS.



A.      Severability.  If any part or parts of this Lease shall be held
unenforceable for any reason, the remainder of this Lease shall continue in full
force and effect.  If any provision of this Lease is deemed invalid or
unenforceable by any court of competent jurisdiction, and if limiting such
provision would make the provision valid, then such provision shall be deemed to
be construed as so limited.


B.      Binding Effect.  The covenants and conditions contained in the Lease
shall apply to and bind the parties and the heirs, legal representatives,
successors and permitted assigns of the parties.


C.      Governing Law.  This Lease shall be governed by and construed in
accordance with the laws of the State of California.


D.      Entire Agreement.  This Lease constitutes the entire agreement between
the Parties and supersedes any prior understanding or representation of any kind
preceding the date of this Lease.  There are no other promises, conditions,
understandings or other agreements, whether oral or written, relating to the
subject matter of this Lease.  This Lease may be modified in writing and must be
signed by both Landlord and Tenant.


E.      Notice.  Any notice required or otherwise given pursuant to this Lease
shall be in writing and mailed certified return receipt requested, postage
prepaid, or delivered by overnight delivery service, if to Tenant, at the
Premises and if to Landlord, at the address for payment of Rent.  Either party
may change such addresses from time to time by providing notice as set forth
above.


F.      Waiver.  The failure of either party to enforce any provisions of this
lease shall not be deemed a waiver or limitation of that party’s right to
subsequently enforce and compel strict compliance with every provision of this
Lease.  The acceptance of Rent by Landlord does not waive Landlord’s right to
enforce any provisions of this Lease.


G.      Attorney’s Fees.  In the event either party hereto shall file any action
or bring any proceeding against the other party arising out of this lease or the
declaration of any rights hereunder, the party in whose favor final judgment
shall be entered shall be entitled to have and recover from the other all court
costs incurred in connection therewith, including reasonable attorneys’ fees.

 
5

--------------------------------------------------------------------------------

 
 
Commercial Lease
 


12.
ADDITIONAL TERMS & CONDITIONS.



This lease shall encompass all existing leases between Landlord and Tenant and
supercedes all previous leases.




IN WITNESS WHEREOF, the parties have caused this Lease to be executed the day
and year first above written.
 


LANDLORD:
 
TENANT:
 
/s/ Angelo Antoci
 
 
/s/ James Rudis
(Signature)
 
(Signature)
 
Angelo Antoci
 
 
James Rudis
(Print Name)
 
(Print Name)
 
President
 
 
Chairman, President & CEO
Title (if applicable)
 
Title (if applicable)

 
 
 
 
6

 